We agree with what is said in the opinion of the Court of Appeals as to the burden of proof and the result of the holding upon the facts there set forth, and the writ is denied. In order, however, to guard against any misleading tendencies of the said opinion upon another trial of this cause, we do not mean to hold that, notwithstanding one mortgage was recorded on February 5th, and the other was taken on the same day, the plaintiff could not meet the requirement of proving notice, by showing that their mortgage was filed some time or hour of the day anterior to the hour that the Roberts Luther Company mortgage was taken. In other words, if the plaintiffs' mortgage was filed for record before the Roberts Luther Company's mortgage was taken, the latter would be chargeable with notice, although their mortgage was taken on the day the plaintiffs' mortgage was filed.
Writ denied.
GARDNER, BOULDIN, and FOSTER, JJ., concur.